cument

AS8e HESSEN Beeman 116 Files 87/4345 ager

 

By ECF & Email (RomanNYSDChambers@nysd.uscourts. gov)

The Honorable Nelson S. Roman

US. District Judge

The Hon. Charles L. Brieant Jr.

Federal Building and United States Courthouse
300 Quarropas Street

a

jaa URPHY &
eZ cGONIGLE
oO A Professional Corporation
=

iL) Email: jfacciponti@mmlawus.com

© Direct: 212.880.3966

eal

= July 23, 2020

1185 Avenue of the Americas
Floor 21
New York, NY 10036

   
 

Egantes.

The applicati aa
Fe — denied

~

 

Nokon S, Roman, e S.D.J.
Dated: ona 2070
White Plains, New 3 10601.”
Clerk of the Cour requested to terminate
the motion (doc. 110).

White Plains, NY 10601-4150
Re: United States v. Willie Sims, et al., 19 Cr. 857 (NSR) ~91

Dear Judge Roman:

 

On behalf of Defendant Willie Sims in the above-referenced matter, I respectfully request
that the Court adjourn the motion schedule for Mr. Sims by one week, until July 31, 2020.

Yesterday, the government made Mr. Sims a preliminary plea offer; however, the offer
expires at the time Mr. Sims files any additional motions in this case. In order to allow Mr. Sims
sufficient time to consider the plea offer, and for the parties to engage in additional plea
discussions, I seek a one-week continuance of the motion schedule.

The government consents to this application. The government also requests that, if the
Court grants this application, the remaining motion deadlines be pushed back by one week.

: Respectfully submitted,
DO CUMENT
|| ELECTRONICALLY Fi /s/ J.P.F.
HOC # #:

 

Joseph P. Facciponti

DATE FIL PILED: —l [231203

j
pao
Ses EE

Ee

 

~ ec: All counsel of record (by ECF and email)

 

New York + Virginia + Washington, D.C.
